(Por la corte, a propuesta del Juez Presidente Sr. del Toro.)
Por cuanto, la parte apelada solicita la desestimación del recurso por falta de base para resolverlo ya que si bien se archivó en tiempo una transcripción del legajo de la sentencia dicha transcripción no contiene la prueba practicada y los errores que el apelante señala en su alegato guardan relación con la prueba; y
*1037Por cuanto, examinados los autos se comprueban las alegaciones consignadas en la moción:
PoR tanto, se desestima el recurso por falta de base suficiente para resolverlo.